DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement filed on March 9, 2022 and the information referred to therein have been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda (US PG Pub. No. 2006/0177629). 
Regarding claims 1 and 3-5, Kunieda teaches a honeycomb structure (30) comprising partition walls (33) that define many cells (32) extending from a first end face at one end surface to a second end face at another end surface (Figs. 2(a) and (b); par. 31).  The partition walls may comprise silicon carbide particles (i.e. an aggregate and "component A"), another ceramic (i.e. "component B"), such as alumina or mullite (par. 47, 48, 50, 51), and 5 to 50 wt. % based on the total inorganic material content of an inorganic binder, which may include a silica sol or montmorillonite (par. 55).  
The teachings of Kunieda might be considered to differ from the current invention in that a honeycomb structure with partition walls made up of silicon carbide particles, alumina and/or mullite, and 5 to 50 wt. % of an inorganic binder comprising silica sol and montmorillonite is not explicitly disclosed. However, it would have been obvious to one of ordinary skill in the art to make such a structure, thereby forming a "silicon carbide porous body" because Kunieda explicitly teaches each component as appropriate for his product.  Additionally, it would have been obvious to one of ordinary skill in the art to include both a silica sol and montmorillonite as the inorganic binder in Kunieda's honeycomb because Kunieda teaches that each is appropriate and effective to provide sufficient strength even if the firing temperature is lowered and because it is prima facie obvious to combine two equivalents known for the same purpose (i.e. serving as a binder in a ceramic) to form a composition achieves that purpose.  See MPEP 2144.06.  As Kunieda teaches that the components of the material for the honeycomb are preferably well mixed into a paste prior to forming the honeycomb, at least some silica from the sol, which is necessarily either amorphous or crystalline, is expected (i.e. more likely than not) to be present on the surface(s) of the component (A) and components (B) in Kunieda's product.  The instantly claimed inorganic binder content is obvious in view of Kunieda.  See MPEP 2144.05. 
The teachings of Kunieda might be considered to differ from the current invention in that the quantity of cristobalite present in the structure is not disclosed.  However, as Kunieda does not teach to add cristobalite to his porous ceramic material (i.e. "silicon carbide porous body"), the material and formed honeycomb are presumed to be free (i.e. and to contain 6 mass % or less) of cristobalite.  Additionally, as discussed above, Kunieda teaches that as little as 5 wt. % of inorganic binder, which can be a silica sol (discussed above), may be included in the composition.  Therefore, inclusion of less than 6 wt. % of silica, whether as cristobalite or as another form, is rendered obvious by Kunieda. See MPEP 2144.05. Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of cristobalite because Kunieda does not teach to include cristobalite in his product.  

Regarding claims 6 and 7, the teachings of Kunieda might be considered to differ from the current invention in that the quantity of Na2O present in the structure is not disclosed.  However, the product is presumed to be free of Na2O because Kunieda, at least prior to loading the formed structure with a catalyst compound (par. 75), makes no disclosure of Na2O being present.  Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of Na2O because Kunieda does not teach to include Na2O in his product.  Furthermore, to the extent that the requirement of little or no Na2O is a requirement that the composition of the porous body is of a high purity, it noted that is prima facie obvious to purify a known product and the requirement for such does not distinguish the claimed product over the prior art.  See MPEP 2144.04 (VII). 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda and further in view of Yoshida (US PG Pub. No. 2006/0216466).  Claims 2 and 8 are also rejected under 35 U.S.C. 103 as being unpatentable over Kunieda, as applied to claim 1 above, and further in view of Yoshida. 
Regarding claims 1-7,  as discussed above, Kunieda teaches a honeycomb structure that is considered herein to meet or render obvious the limitations of claims 1 and 3-7. 
 The teachings of Kunieda differ from the current invention in that the thickness of the SiO2 present on components (A) or (B) is not disclosed.  However, Yoshida teaches to include an oxide film with a thickness in the range of 1 nm to 1 µm on the surfaces of the particles (e.g. "component (A)" and/or "component (B)") or binder of a silicon carbide-particle containing honeycomb structure because it allows strong adhesion between the parts of the honeycomb structure while avoiding cracking due to thermal conductivity differences (par. 40-41). With one of his examples, Yoshida makes clear that the "oxide film" is a SiO2 film (par. 88-91).  Accordingly, it would have been obvious to one of ordinary skill in the art to include a 1 nm to 1 µm-thick SiO2 film, which is necessarily either crystalline or amorphous, on the particles (i.e. "component (A)" and/or component(s) (B)") of Kunieda's structure in order to improve adhesion while avoiding cracking due to thermal conductivity differences that might arise. The instantly claimed SiO2 film thickness range is obvious in view of Yoshida.  See MPEP 2144.05. 

Regarding claim 8, the teachings of Kunieda differ from the current invention in that the porosity of the taught porous silicon carbide body is not disclosed.  However, Kunieda's honeycomb structure is intended to be used for exhaust purification (par.3).  Yoshida further teaches that a honeycomb structure for exhaust purification should preferably have a porosity of 20 to 80 %, including desirably 50 to 70 %, in order to achieve a good balance of pressure loss, particularly when a catalyst is loaded, and sufficient strength so that breakage hardly occurs (par. 48).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Kunieda's porous honeycomb structure, including the porous body making up its partition walls, to have a porosity in the range of 20 to 80 %, or even 50 to 70 %, in order to achieve an acceptable level of pressure loss and sufficient strength, thereby avoiding breakage.  The instantly claimed porosity range is obvious in view of Yoshida.  See MPEP 2144.05. 

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as evidenced by or in view of Ding (Ding et al. J. Eur. Ceram. Soc., 2007, 2095-2102).  
Regarding claims 1, 2, 4, and 5, Yoshida teaches a honeycomb structure (20) comprising partition walls (23) that define many cells (21) extending from a first end face at one end surface to a second end face at another end surface (Figs. 1-3).  The partition walls preferably comprise a silicon carbide porous body comprising silicon carbide particles (i.e. "component A") as an aggregate, which may be compounded with metallic silicon ("component B") (par. 40).  The porous body may also contain an inorganic binder, which may include montmorillonite (i.e. which is a smectite) (par. 44, 46, 47).  
The teachings of Yoshida might be considered to differ from the current invention in that a honeycomb structure with partition walls made up of silicon carbide particles, metallic silicon, and montmorillonite as an inorganic binder is not explicitly disclosed. However, it would have been obvious to one of ordinary skill in the art to make such a structure, thereby forming a "silicon carbide porous body" because Yoshida explicitly teaches each component as appropriate for his product.
Yoshida further teaches that the porous ceramic is subjected to a heat treatment above 700 ºC in an oxidizing atmosphere to form an oxide layer (i.e. a SiO2 layer when SiC particles are present) preferably having a thickness of about 1 nm to about 1 µm, which enhances bonding between the non-oxide particles (i.e. SiC) and the inorganic binder  (par. 23, 41, 42, 66).  The instantly claimed SiO2 film layer thickness range is obvious in view of Yoshida.  See MPEP 2144.05. 
The teachings of Yoshida differ from the current invention in that the weight percentage of cristobalite in porous body is not disclosed. However, Ding teaches that SiC can be oxidized to form a layer of SiO2 on its surface and that amorphous SiO2 crystallizes to cristobalite above 1100 ºC (p. 2097, left col.).  As noted above, Yoshida teaches to perform oxidizing heat treatments at temperatures of about 700 ºC.  Yoshida also exemplifies oxidizing a ceramic in air at about 1000 ºC (par. 90).  It would have been obvious to one of ordinary skill in the art to perform Yoshida's oxidizing treatment on the ceramic discussed above at temperatures in the range of 700 to 1000 ºC because Yoshida teaches and demonstrates that such a range is appropriate. Therefore, as evidenced by Ding, Yoshida's product is expected to contain little or no cristobalite.  
Yoshida further teaches that his product is intended demonstrate good heat resistance and durability (par. 18).  Ding additionally teaches that the cristobalite can enhance bonding between SiC particles and improve the strength of porous SiC ceramics but that excessive cristobalite is harmful to the high-temperature properties of such ceramics (p. 2097, left col.). Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate extent of oxidation of the SiC particles to form an appropriate, selected amount of cristobalite on the particles' surfaces, including oxidizing the SiC particles such that less than 6 wt. % of the porous body as a whole converted to cristobalite, according to the desired/required strength and high-temperature properties of the formed ceramic.  See MPEP 2144.05 (II)(B). 

Regarding claims 6 and 7, the teachings of Yoshida might be considered to differ from the current invention in that the quantity of Na2O present in the structure is not disclosed.  However, the product is presumed to be free of Na2O because Yoshida, at least prior to loading the formed structure with a catalyst compound (par. 77), makes no disclosure of Na2O being present.  Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of Na2O because Yoshida does not teach to include Na2O in his product.  Furthermore, to the extent that the requirement of little or no Na2O is a requirement that the composition of the porous body is of a high purity, it noted that is prima facie obvious to purify a known product and the requirement for such does not distinguish the claimed product over the prior art.  See MPEP 2144.04 (VII). 

Regarding claim 8, the porosity of Yoshida's porous honeycomb is preferably in the range of about 50 to 70 % (par. 48). The claimed porosity range is obvious in view of Yoshida.  See MPEP 2144.05. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Ding, as applied to claim 1 above, and further in view of Kunieda.  
Regarding claim 3, the teachings of Yoshida differ from the current invention in that the quantity of montmorillonite inorganic binder used in a porous honeycomb is not disclosed.  However, Kunieda teaches that the quantity of inorganic binder for honeycomb-forming ceramic mixtures should preferably be in the range of about 5 to 50 wt. % in order to increase formability (par. 56).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 5 to 50 wt. % of the montmorillonite binder in the prior art silicon carbide ceramic mixture in order to enhance formability and because such a range is preferable for ceramic mixtures used to form honeycombs.   The instantly claimed inorganic binder content is obvious in view of Kunieda.  See MPEP 2144.05. 

The rejections of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Kikuchi (US PG Pub. No 2014/0296054) et al. are withdrawn in view of Applicant's amendment, filed April 11, 2022. 


Response to Arguments
Applicant’s arguments have been considered but are moot because they do not apply to the current rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784